Title: Certificate for George Logan, 4 June 1798
From: Jefferson, Thomas
To: 


          I Thomas Jefferson do hereby certify that George Logan the bearer hereof, who is about to visit Europe on matters of business, is a citizen of the commonwealth of Pennsylvania and United States of America, of one of the most antient & respectable families of the said commonwealth, of independant fortune, good morals, irreproacheable conduct, and true civism; and as such he is recommended to the attention of all those who from principles of humanity, or a desire to attach to their country the respect of others, would interest themselves in seeing the protection & hospitality of their laws extended to a worthy & unoffending stranger placed under their safeguard. Given under my hand and seal at Philadelphia this 4th. day of June 1798.
          
            Th: Jefferson
          
        